 

Exhibit 10.3

 

July 7, 2016

 

M III Acquisition Corp.

3 Columbus Circle, 15th Floor

New York, NY 10019

Attn: Mohsin Y. Meghji

 

Cantor Fitzgerald & Co.

499 Park Avenue

New York, New York 10022

 

Re: Initial Public Offering

 

Gentlemen:

 

This letter (this “Letter Agreement”) is being delivered to you in accordance
with the Underwriting Agreement (the “Underwriting Agreement”) proposed to be
entered into by and between M III Acquisition Corp., a Delaware corporation (the
“Company”), and Cantor Fitzgerald & Co. as representative (the “Representative”)
of the several underwriters named therein (the “Underwriters”), relating to an
underwritten initial public offering (the “Public Offering”), of 15,000,000 of
the Company’s units (the “Units”), each comprised of one share of the Company’s
Common Stock, par value $0.0001 per share (the “Common Stock”), and one warrant
(each, a “Warrant”). Each Warrant entitles the holder thereof to purchase
one-half of one share of Common Stock at a price of $5.75 per half share,
subject to adjustment. The Units shall be sold in the Public Offering pursuant
to a registration statement on Form S-1 and prospectus (the “Prospectus”) filed
by the Company with the Securities and Exchange Commission (the “Commission”)
and the Company shall apply to have the Units listed on the Nasdaq Capital
Market. Certain capitalized terms used herein are defined in Section 11 hereof.

 

In order to induce the Company and the Underwriters to enter into the
Underwriting Agreement and to proceed with the Public Offering and for other
good and valuable consideration, the receipt and sufficiency of which are hereby
acknowledged, M III Sponsor I LLC and M III Sponsor I LP (collectively, the
“Sponsor”), the undersigned individuals, each of whom is a director or officer
to the Company (together with the Sponsor, each an “Insider” and collectively,
the “Insiders”), hereby agree with the Company as follows:

 

1. Each Insider agrees that if the Company seeks stockholder approval of a
proposed Business Combination, then in connection with such proposed Business
Combination, it, he or she shall (i) vote any shares of Common Stock owned by
it, him or her in favor of such proposed Business Combination and (ii) not
redeem any shares of Common Stock owned by it, him or her in connection with
such stockholder approval. If the Company engages in a tender offer in
connection with any proposed Business Combination, each Insider agrees that it,
he or she will not seek to sell its, his or her shares of Common Stock owned by
it, him or her to the Company in connection with such tender offer.

 

2. Each Insider agrees that in the event that the Company fails to consummate a
Business Combination (as defined in the Underwriting Agreement) within the time
period set forth in the Company’s amended and restated certificate of
incorporation, as the same may be amended from time to time, each Insider shall
take all reasonable steps to cause the Company to (i) cease all operations
except for the purpose of winding up, (ii) as promptly as reasonably possible
but not more than 10 business days thereafter redeem 100% of the Common Stock
sold as part of the Units in the Public Offering (the “Offering Shares”), at a
per-share price, payable in cash, equal to the aggregate amount then on deposit
in the Trust Account, including interest (which interest shall be net of taxes
payable and less up to $50,000 of interest to pay dissolution expenses), divided
by the number of then outstanding public shares, which redemption will
completely extinguish Public Stockholders’ rights as stockholders (including the
right to receive further liquidation distributions, if any) and (iii) as
promptly as reasonably possible following such redemption, subject to the
approval of the Company’s remaining stockholders and the Company’s board of
directors, dissolve and liquidate, subject in the cases of clauses (ii) and
(iii) above to the Company’s obligations under Delaware law to provide for
claims of creditors and other requirements of applicable law. Each Insider
agrees not to propose any amendment to the Company’s amended and restated
certificate of incorporation that would affect the substance or timing of the
Company’s obligation to redeem the Offering Shares in connection with a Business
Combination or if the Company does not complete a Business Combination within
the time period then set forth in the Company’s amended and restated certificate
of incorporation, unless the Company provides its public stockholders with the
opportunity to redeem their shares of Common Stock upon approval of any such
amendment at a per-share price, payable in cash, equal to the aggregate amount
then on deposit in the Trust Account including interest (which interest shall be
net of taxes payable), divided by the number of then outstanding public shares.

 

 

 

 

Each Insider acknowledges that it, he or she has no right, title, interest or
claim of any kind in or to any monies held in the Trust Account or any other
asset of the Company as a result of any liquidation of the Company and hereby
waives any claim such Insider may have in the future as a result of, or arising
out of, any contracts or agreements with the Company and will not seek recourse
against the Trust Fund for any reason whatsoever except in each case with
respect to the Insider’s right to a pro rata interest in the proceeds held in
the Trust Fund for any Offering Shares such Insider may hold.

 

3.   Subject to the provisions set forth in paragraphs 7(a) and (b) below,
during the period commencing on the effective date of the Underwriting Agreement
and ending 180 days after such date, the Sponsor and each Insider shall not (i)
sell, offer to sell, contract or agree to sell, hypothecate, pledge, grant any
option to purchase or otherwise dispose of or agree to dispose of, directly or
indirectly, file (or participate in the filing of) a registration statement with
the Commission or establish or increase a put equivalent position or liquidate
or decrease a call equivalent position within the meaning of Section 16 of the
Securities Exchange Act of 1934, as amended, and the rules and regulations of
the Commission promulgated thereunder, with respect to any Units, shares of
Common Stock, Warrants or any securities convertible into, or exercisable, or
exchangeable for, shares of Common Stock owned by it, if any, (ii) enter into
any swap or other arrangement that transfers to another, in whole or in part,
any of the economic consequences of ownership of any Units, shares of Common
Stock, Warrants or any securities convertible into, or exercisable, or
exchangeable for, shares of Common Stock owned by it, if any, whether any such
transaction is to be settled by delivery of such securities, in cash or
otherwise, or (iii) publicly announce any intention to effect any transaction
specified in clause (i) or (ii). The foregoing sentence shall not apply to the
registration of the offer and sale of Units contemplated by the Underwriting
Agreement and the sale of the Units to the Underwriters. The Sponsor and each of
the Insiders acknowledges and agrees that, prior to the effective date of any
release or waiver, of the restrictions set forth in this paragraph 3 or
paragraph 7 below, the Company shall announce the impending release or waiver by
press release through a major news service at least two business days before the
effective date of the release or waiver. Any release or waiver granted shall
only be effective two business days after the publication date of such press
release. The provisions of this paragraph will not apply if (i) the release or
waiver is effected solely to permit a transfer of securities that is not for
consideration and (ii) the transferee has agreed in writing to be bound by the
same terms described in this Letter Agreement to the extent and for the duration
that such terms remain in effect at the time of the transfer.

 

4.  In the event of the liquidation of the Trust Account, Mohsin Y. Meghji (the
“Indemnitor”) agrees to indemnify and hold harmless the Company against any and
all loss, liability, claim, damage and expense whatsoever (including, but not
limited to, any and all legal or other expenses reasonably incurred in
investigating, preparing or defending against any litigation, whether pending or
threatened, or any claim whatsoever) to which the Company may become subject as
a result of any claim by (i) any third party for services rendered or products
sold to the Company or (ii) a prospective target business with which the Company
has entered into an acquisition agreement (a “Target”); provided, however, that
such indemnification of the Company by the Indemnitor shall apply only to the
extent necessary to ensure that such claims by a third party for services
rendered (other than the Company’s independent public accountants) or products
sold to the Company or a Target do not reduce the amount of funds in the Trust
Account to below (i) $10.00 per Offering Share or (ii) such lesser amount per
Offering Share held in the Trust Account due to reductions in the value of the
trust assets as of the date of the liquidation of the Trust Account, in each
case, net of the amount of interest earned on the property in the Trust Account
which may be withdrawn to pay taxes, except as to any claims by a third party
who executed a waiver of any and all rights to seek access to the Trust Account
and except as to any claims under the Company’s indemnity of the Underwriters
against certain liabilities, including liabilities under the Securities Act of
1933, as amended. In the event that any such executed waiver is deemed to be
unenforceable against such third party, the Indemnitor shall not be responsible
to the extent of any liability for such third party claim. The Indemnitor shall
have the right to defend against any such claim with counsel of its choice
reasonably satisfactory to the Company if, within 15 days following written
receipt of notice of the claim to the Indemnitor, the Indemnitor notifies the
Company in writing that it shall undertake such defense.

 

 

 

 

5. To the extent that the Underwriters do not exercise their over-allotment
option in full to purchase an additional 2,250,000 Units within 45 days from the
date of the Prospectus (and as further described in the Prospectus), the Sponsor
agrees that it shall forfeit, at no cost, a number of Founder Shares in the
aggregate equal to 562,500 multiplied by a fraction, (i) the numerator of which
is 2,250,000 minus the number of Units, if any, purchased by the Underwriters
upon the exercise of their over-allotment option, and (ii) the denominator of
which is 2,250,000. The forfeiture will be adjusted to the extent that the
over-allotment option is not exercised in full by the Underwriters so that the
stockholders prior to the Public Offering will own an aggregate of 20.0% of the
Company’s issued and outstanding shares of Common Stock after the Public
Offering (not including any Private Placement Shares). The Sponsor further
agrees that to the extent that the size of the Public Offering is increased or
decreased, the Company will purchase or sell shares of Common Stock or effect a
stock dividend or share contribution back to capital, as applicable, immediately
prior to the consummation of the Public Offering in such amount as to maintain
the ownership of the stockholders prior to the Public Offering at 20.0% of its
issued and outstanding shares of Common Stock upon the consummation of the
Public Offering (not including any Private Placement Shares). In connection with
such increase or decrease in the size of the Public Offering, then (A) the
references to 2,250,000 in the numerator and denominator of the formula in the
first sentence of this paragraph shall be changed to a number equal to 15% of
the number of shares included in the Units issued in the Public Offering and (B)
the reference to 562,500 in the formula set forth in the first sentence of this
paragraph shall be adjusted to such number of shares of the Common Stock that
the Sponsor would have to return to the Company in order to hold (together with
all of the pre-Public Offering stockholders) an aggregate of 20.0% of the
Company’s issued and outstanding shares after the Public Offering (not including
any Private Placement Shares).

 

6.    Each officer of the Company agrees not to participate in the formation of,
or become an officer or director of, any other blank check company until the
Company has entered into a definitive agreement with respect to a Business
Combination or the Company has failed to complete a Business Combination within
the time period set forth in the Company’s amended and restated certificate of
incorporation, as the same may be amended from time to time.

  

7.   (a) Each Insider (if such Insider owns any Founder Shares) agrees that it,
he or she shall not Transfer (as defined below) any Founder Shares until the
earlier of (i) one year after the completion of a Business Combination or (ii)
on such earlier date as provided in clauses (x) or (y) below if, subsequent to a
Business Combination, (x) the last sale price of the Common Stock equals or
exceeds $12.00 per share (as adjusted for stock splits, stock dividends,
reorganizations, recapitalizations and the like) for any 20 trading days within
any 30-trading day period commencing at least 150 days after a Business
Combination or (y) the date following the completion of a Business Combination
on which the Company completes a liquidation, merger, stock exchange or other
similar transaction that results in all of the Company’s stockholders having the
right to exchange their shares of Common Stock for cash, securities or other
property (the “Founder Shares Lock-up Period”).

 

(b) The Sponsor agrees that it shall not effectuate any Transfer of Private
Placement Shares, Private Placement Warrants or Common Stock issued or issuable
upon the exercise of the Private Placement Warrants, until 30 days after the
completion of a Business Combination (the “Private Placement Lock-up Period”,
together with the Founder Shares Lock-up Period, the “Lock-up Periods”).

 

(c) Notwithstanding the provisions set forth in Sections 7(a) and (b), Transfers
of the Founder Shares, Private Placement Shares, Private Placement Warrants and
shares of Common Stock issued or issuable upon the exercise of the Private
Placement Warrants are permitted to (a) to the Company’s officers or directors,
any affiliates or family members of any of the Company’s officers or directors,
any members or partners of the Sponsor, or any affiliates of the Sponsor or any
of its members or partners; (b) in the case of an individual, by gift to one of
the members of the individual’s immediate family or to a trust, the beneficiary
of which is a member of one of the individual’s immediate family, an affiliate
of such person or to a charitable organization; (c) in the case of an
individual, by virtue of laws of descent and distribution upon death of the
individual; (d) in the case of an individual, pursuant to a qualified domestic
relations order; (e) by private sales or transfers made in connection with the
consummation of a Business Combination at prices no greater than the price at
which the securities were originally purchased; (f) in the event of a Company
liquidation prior to a completion of a Business Combination; (g) to the Company
for no value for cancellation; or (h) by virtue of the laws of Delaware or
either of the Sponsors’ operating agreements; provided, however, that in the
case of clauses (a) through (e) these permitted transferees must enter into a
written agreement agreeing to be bound by these transfer restrictions. Any
Transfer made in contravention of this Letter Agreement shall be null and void.

 

 

 

 

8. Each Insider represents and warrants that it, he or she has never been
suspended or expelled from membership in any securities or commodities exchange
or association or had a securities or commodities license or registration
denied, suspended or revoked. As applicable, each Insider’s biographical
information furnished to the Company is true and accurate in all material
respects and does not omit any material information with respect to the
undersigned’s background. Each Insider’s questionnaire furnished to the Company
is true and accurate in all material respects. As applicable, each Insider
represents and warrants (severally, and not jointly with the other Insiders)
that: the undersigned is not subject to or a respondent in any legal action for,
any injunction, cease-and-desist order or order or stipulation to desist or
refrain from any act or practice relating to the offering of securities in any
jurisdiction; the undersigned has never been convicted of, or pleaded guilty to,
any crime (i) involving fraud, (ii) relating to any financial transaction or
handling of funds of another person, or (iii) pertaining to any dealings in any
securities; and the undersigned is not currently a defendant in any such
criminal proceeding.

 

9. (a) Except as disclosed in the Prospectus, neither the Insiders nor any of
their respective affiliates shall receive from the Company any finder’s fee,
reimbursement or cash payments for any services rendered to the Company prior to
or in connection with the consummation of an initial Business Combination. 

 

(b) Commencing on the effective date of the Prospectus for the Offering and
continuing until the earlier of (i) the consummation by the Company of a
Business Combination or (ii) the Company’s liquidation as described in the
Prospectus, M-III Partners, LLC shall make available to the Company, at no
charge, certain office space and administrative and support services as may be
required by the Company from time to time, situated at 3 Columbus Circle, 15th
Floor, New York, NY 10019 (or any successor locations). 

  

10. Each Insider has full right and power, without violating any agreement to
which it, he or she is bound (including, without limitation, any non-competition
or non-solicitation agreement with any employer or former employer), to enter
into this Letter Agreement and, as applicable, to serve as an officer or a
director on the board of directors of the Company and hereby consents to being
named in the Prospectus as an officer or a director or director nominee of the
Company.

 

11. As used herein, (i) “Business Combination” shall mean a merger, capital
stock exchange, asset acquisition, stock purchase, reorganization or similar
initial business combination, involving the Company and one or more businesses
or entities; (ii) “Founder Shares” shall mean the 4,312,500 shares (up to
562,500 of which are subject to forfeiture, if the underwriters’ over-allotment
option is not exercised in full) of Common Stock of the Company (giving effect
to the cancellation of certain shares on December 31, 2015 and July 6, 2016)
initially acquired by the Sponsor for an aggregate purchase price of $25,000,
prior to the consummation of the Public Offering; (iii) “Private Placement
Shares” and “Private Placement Warrants” shall mean the shares of Common Stock
and Warrants, underlying the 340,000 Units that will be purchased by the Sponsor
for an aggregate purchase price of $3,400,000 or $10.00 per Unit, in a private
placement that shall occur simultaneously with the consummation of the Public
Offering; (iv) “Public Stockholders” shall mean the holders of securities issued
in the Public Offering; (v) “Trust Account” shall mean the trust fund into which
a portion of the net proceeds of the Public Offering shall be deposited; and
(vi) “Transfer” shall mean the (a) sale of, offer to sell, contract or agreement
to sell, hypothecate, pledge, grant of any option to purchase or otherwise
dispose of or agreement to dispose of, directly or indirectly, or establishment
or increase of a put equivalent position or liquidation with respect to or
decrease of a call equivalent position within the meaning of Section 16 of the
Exchange Act and the rules and regulations of the Commission promulgated
thereunder with respect to, any security, (b) entry into any swap or other
arrangement that transfers to another, in whole or in part, any of the economic
consequences of ownership of any security, whether any such transaction is to be
settled by delivery of such securities, in cash or otherwise, or (c) public
announcement of any intention to effect any transaction specified in clause
(a) or (b).

 

12. (a) This Letter Agreement constitutes the entire agreement and understanding
of the parties hereto in respect of the subject matter hereof and supersedes all
prior understandings, agreements, or representations by or among the parties
hereto, written or oral, to the extent they relate in any way to the subject
matter hereof or the transactions contemplated hereby. This Letter Agreement may
not be changed, amended, modified or waived (other than to correct a
typographical error) as to any particular provision, except by a written
instrument executed by all parties hereto.

 

 

 

 

(b) Each Insider agrees and acknowledges that: (i) each of the Underwriters and
the Company would be irreparably injured in the event of a breach by such
Insider of his, her or its obligations (as applicable) under Sections 1, 2, 3,
4, 5, 6, 7(a), 7(b), and 9 of this Letter Agreement, (ii) monetary damages may
not be an adequate remedy for such breach and (iii) the non-breaching party
shall be entitled to seek injunctive relief, in addition to any other remedy
that such party may have in law or in equity, in the event of such breach.

 

13. No party hereto may assign either this Letter Agreement or any of its
rights, interests, or obligations hereunder without the prior written consent of
the other parties. Any purported assignment in violation of this Section shall
be void and ineffectual and shall not operate to transfer or assign any interest
or title to the purported assignee. This Letter Agreement shall be binding on
the Insiders and their respective successors and permitted assigns.

  

14. This Letter Agreement shall be governed by and construed and enforced in
accordance with the laws of the State of New York, without giving effect to
conflicts of law principles that would result in the application of the
substantive laws of another jurisdiction. The parties hereto (i) all agree that
any action, proceeding, claim or dispute arising out of, or relating in any way
to, this Letter Agreement shall be brought and enforced in the courts of New
York City, in the State of New York, and irrevocably submits to such
jurisdiction and venue, which jurisdiction and venue shall be exclusive and
(ii) waives any objection to such exclusive jurisdiction and venue or that such
courts represent an inconvenient forum. 

  

15. Any notice, consent or request to be given in connection with any of the
terms or provisions of this Letter Agreement shall be in writing and shall be
sent by express mail or similar private courier service, by certified mail
(return receipt requested), by hand delivery or facsimile transmission.

 

16. This Letter Agreement shall terminate on the earlier of (i) the expiration
of the Lock-up Periods or (ii) the liquidation of the
Company; provided, however, that the last paragraph of Section 2 and Section 4
of this Letter Agreement shall survive such liquidation.

 

[Signature page follows]

 

 

 

 

Sincerely,

 

M III SPONSOR I, LLC

 

By: M III ACQUISITION PARTNERS I, LLC, its managing member

 

By: /s/ Mohsin Y. Meghji     Name: Mohsin Y. Meghji     Title: Managing Member  

 

M III SPONSOR I, LP

 

By: M III ACQUISITION PARTNERS I CORP., its general partner

 

By: /s/ Mohsin Y. Meghji     Name: Mohsin Y. Meghji     Title: Chief Executive
Officer  

 

/s/ Mohsin Y. Meghji   Mohsin Y. Meghji  

 

/s/ Suleman E. Lunat   Suleman E. Lunat  

 

/s/ Brian Griffith   Brian Griffith  

 

/s/ Andrew L. Farkas   Andrew L. Farkas  

 

/s/ Osbert Hood   Osbert Hood       /s/ Philip Marber   Philip Marber  

 

[Signature Page to Insider Letter Agreement] 

 



 

